EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Laurentano, registration no. 38,220 on 2/8/2022
The application has been amended as follows: 

In Claims
1.	A computer implemented method performed by at least one computer processor for associating a plurality of business rules with one or more portions of a process flow diagram, the method comprising executing a computer program having instructions that when executed by a computer processor for:
	providing extracted data from a plurality of software applications associated with a computing system to form extracted data,
	searching the extracted data for one or more patterns in software code in the form of code snippets associated with the plurality of software applications,
	forming the plurality of business rules from the code snippets,
	providing a process flow diagram having a plurality of nodes and a plurality of edges,

	displaying the process flow diagram,
	wherein the step of providing a process flow diagram includes creating the process flow diagram or importing the process flow diagram.

18.	A system for associating a plurality of business rules with a process flow diagram, comprising
	a data extraction unit for extracting data from a plurality of software applications, wherein the plurality of software applications includes one or more target software applications,
	a rule identification unit for searching the extracted data for one or more patterns in software code in the form of code snippets associated with the plurality of software applications, and 
for identifying the plurality of business rules from the code snippets, 
	a process flow diagram unit for providing a process flow diagram having a plurality of nodes and a plurality of edges and for associating one or more of the plurality of business rules with one or more of the plurality of nodes, and
	a visual application unit for displaying the process flow diagram generated by the process flow diagram unit and for displaying the plurality of business rules from the rule identification unit,
	wherein the process flow diagram includes is created by the process flow diagram unit or is imported to the process flow diagram unit.  

26.	A non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising:
	extracting a plurality of business rules from a computing system having a plurality of software applications, 
wherein the plurality of software applications includes one or more target applications, the business rules being identified from code snippets in the plurality of software applications,
	providing a process flow diagram having a plurality of nodes and a plurality of edges,
	associating one or more of the plurality of business rules with one or more of the plurality of nodes of the process flow diagram,
	displaying the process flow diagram, and
	when the node is actuated, displaying the associated business rule,
	wherein providing a process flow diagram includes creating the process flow diagram or importing the process flow diagram.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191